People v Griffin (2017 NY Slip Op 01228)





People v Griffin


2017 NY Slip Op 01228


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS, JJ.


2016-11445
 (Ind. No. 36/14)

[*1]The People of the State of New York, plaintiff, 
vTimothy Griffin, defendant.


Timothy Griffin, Malone, NY, defendant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Dennis A. Rambaud of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Richmond County, rendered April 28, 2015. .
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
ENG, P.J., DILLON, LEVENTHAL and CHAMBERS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court